Citation Nr: 1128349	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  04-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Eligibility for payment of attorney fees from past-due benefits resulting from a May 2003 rating decision.

(The claim for an initial rating in excess of 30 percent for post-traumatic stress disorder from January 1993 is addressed in a separate decision.) 



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active military service from April 1948 to April 1952.  The appellant is currently the Veteran's representative.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 attorney fee eligibility decision issued by the RO.

In February 2006, the Board remanded this issue to the RO, via the Appeals Management Center (AMC), for further development. 

In a July 2007 decision, the Board denied entitlement to eligibility of attorney fees from past due benefits resulting from a May 2003 rating decision.  

The appellant filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  

In a June 2010 memorandum decision, the Court vacated the July 2007 decision and remanded the matter for the Board to determine when the appellant resumed representation of the Veteran and to provide an adequate statement of reasons and bases to include a discussion as to whether Dr. Quinn's statement evidences the appellant's involvement in the claim.  

During the pendency of this appeal, the regulations regarding payment of attorney's fees were changed, and now permit attorneys and agents to charge fees for representation after an agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, and a Notice of Disagreement has been filed with respect to that decision on or after June 20, 2007.  38 C.F.R. § 14.636 (2010).  

The new regulation also provides, however, that, in cases in which a Notice of Disagreement was filed on or before June 19, 2007, attorneys and agents may charge fees only for services provided after both a final decision is promulgated by the Board with respect to the issue or issues, and the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated.  

Thus, the new regulations permitting payment for attorney fees prior to promulgation of a Board decision are not applicable to an appeal when the Notice of Disagreement initiating that appeal was filed on or before June 19, 2007. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The appellant argues that he represented the Veteran at the time of the May 2003 rating decision and therefore is eligible to attorney fees based upon that decision.  

The Board finds that a remand is necessary in this matter so the RO may make a determination as to when the appellant resumed representation of the Veteran and provide an adequate statement of reasons and bases to support its determination.  

For claims in which a Notice of Disagreement (NOD) was filed prior to June 20, 2007, the pertinent law and regulations governing the award of attorney fees provide that, if the following conditions are met, attorney fees may be available: (1) a final decision was promulgated by the Board with respect to the issue, or issues, involved; and (2) the attorney was retained not later than one year following the date on which the decision of the Board with respect to the issue, or issues, involved was promulgated.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c).  

Notably, under 38 C.F.R. § 20.609(h)(3)(i), when the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due" benefits will be based on the initial disability rating assigned by the agency of original jurisdiction following the award of service connection.  

The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the attorney-at-law represents the claimant or appellant at that phase of the claim, the attorney-at-law will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase. 

A review of the record shows that the appellant and the Veteran entered into an attorney fee agreement in March 1998 to appeal a decision of the Board that denied service connection for posttraumatic stress disorder (PTSD).

In July 2002, the RO granted service connection for PTSD and assigned a rating of 30 percent, effective on January 20, 1993.  

The appellant was paid for his representation of the Veteran leading up to the July 2002 rating decision.

In September 4, 2002, the Veteran submitted a power of attorney appointing the Veterans of Foreign Wars (VFW) to be his representative before VA.  This form contains a notation that it was executed on June 26, 2003. 

In a September 12, 2002 email to the RO, the appellant indicated that he represented the Veteran.  

In October 2002, the VFW submitted a claim on behalf of the Veteran requesting that VA "reopen his claim of 9411 PTSD increase."  VA processed this claim as a claim for an increased rating for PTSD .  

Of record is a VA Form 21-22-1, Acknowledgement of Appointment of Claimant's representative with the "revoked" box in the lower right hand corner dated and initialed on October 15, 2002.  

Also of record is a letter from the Veteran to the RO indicating that on November 22, 2002, the appellant attempted to file a Notice of Disagreement with the July 2002 decision.  A January 2003 letter from the RO listed the VFW as the Veteran's attorney.  

In February 2003, the VFW submitted evidence in support of the Veteran's PTSD claim, including a psychological assessment from Dr. Quinn.  The psychological assessment indicates that the Veteran was referred to the assessment by the VFW at Togus and by the appellant, the Veteran's attorney.  

In March 2003, a VCAA notice letter was sent to the Veteran and the appellant.  In May 2003, the RO awarded the Veteran a 100 percent rating of the PTSD effective from October 7, 2002, the date of the receipt of the request for an increase filed by the VFW.  

In June 2003, the appellant notified VA that he was the Veteran's representative and requested the right to attorney fees from the May 2003 decision.  The appellant also stated that his notice served as a Notice of Disagreement for the effective date of the 100 percent rating.  

On June 25, 2003, VA received a letter from the Veteran appointing the appellant as his representative.  On June 24, 2003, VA sent the Veteran a letter advising him that the appellant was again recognized as his representative.  In January 2004, the appellant certified his attorney fees appeal to the Board.  

In February 2006, the Board ordered the RO to readjudicate the matter.  In May 2006, the RO denied the appellant's request for attorney fees and stated that the appellant did not provide argument in support of his appeal.  

The appellant argues that the September 2002 intervening appointment of VFW as the Veteran's representative did not nullify the existing fee agreement between the Veteran and himself.  

The appellant also argues that there is evidence of record which suggests that the VFW's appointment as the accredited representative was revoked in October 2002, thus demonstrating the validity of the November 2002 Notice of Disagreement.  

The appellant argues that, because the November 2002 Notice of Disagreement was valid and timely, VA violated its duty to withhold his payment from the Veteran's past due benefits.  

The Court indicated in the Memorandum decision that what is central to deciding this matter is a determination in light of all the evidence of record as to whether after the July 2002 RO decision, the appellant continued or resumed representation of the Veteran and whether the appellant participated in the claim for an increase that was submitted in October 2002.  

Thus, the Board finds that this matter is remanded to the RO for a determination as to whether the appellant continued or resumed representation of the Veteran and whether the appellant participated in the claim for an increase that was submitted in October 2002.  

The RO should discuss the evidence of record which supports the appellant's contentions.  

The RO should also consider whether a referral to the Regional Counsel is warranted pursuant to 38 C.F.R. § 16.631(d) (Questions concerning the validity or effect of powers of attorney shall be referred to the Regional Counsel of jurisdiction for initial determination").  

Accordingly, this matter is REMANDED for the following action:

The RO should readjudicate the appellant's claim of eligibility for payment of attorney fees from past-due benefits resulting from a May 2003 rating decision.   The RO should make a determination as to whether the appellant continued representation of the Veteran after the July 2002 rating decision.  

If the RO determines that the representation was not continued, the RO should make a determination as to when the appellant resumed representation of the Veteran, and whether the appellant participated in the claim for an increase that was submitted in October 2002.  

The RO should make a determination as to whether the representation by VFW was revoked in October 2002.  The RO should also discuss and/or explain the VA's confusion during the pendency of the claim in regard to who was the actual representative.  

The RO should discuss the evidence of record which support the appellant's contentions and provide adequate reasons and bases for its determinations.  

The RO should also consider whether a referral to the Regional Counsel is warranted pursuant to 38 C.F.R. § 16.631(d) 

If the determination of this claim remains unfavorable, the appellant and his attorney should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


